Action by plaintiff to recover damages of the defendant on account of personal injuries on account of negligence of the defendant in its *Page 867 
failure to maintain its sidewalks in proper condition. Judgment was rendered upon a jury verdict in favor of the plaintiff in the sum of $2,500.
Defendant assigned error (a) in rejecting the evidence of one Quinlivan, who testified that he had examined the locus in quo two days before the trial; and (b) in declining to submit the issue of contributory negligence tendered by the defendant; and (c) in reciting plaintiff's contentions, as to her injuries, in the language used by plaintiff as a witness; and (d) in declining defendant's motion to set aside the verdict.
An examination of the record satisfies us that the trial court committed no prejudicial error in rejecting the evidence of Quinlivan, for that it appeared that the locus in quo had been repaired since the injury and before the examination by the witness.
There was no evidence to support the issue of contributory negligence. The court is not required by statute to give the contentions of the parties. We are of the opinion that, in the instant case, no prejudicial error resulted in reciting the contentions of plaintiff in her exact language. There was ample evidence to support the verdict. Therefore, we hold that there is
No error.